Citation Nr: 0829035	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  95-16 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).

2. Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to the veteran's service-
connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  
	
In June 2003, July 2004, and May 2006 the Board remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's sleep apnea was not manifested in service, 
and is not shown to be causally or etiologically related to 
active service or to any service-connected disability.

2.  The veteran's rheumatoid arthritis was not manifested in 
service, is not shown to be causally or etiologically related 
to active service or to any service-connected disability, and 
is not shown to have manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).

2.  The criteria for service connection for rheumatoid 
arthritis have not been met.   38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
1999 claims were pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, as this version is more 
favorable to the veteran. See generally, VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

A.  Sleep Apnea
The Board finds that service connection for sleep apnea is 
unwarranted on either a direct or secondary basis.  As 
described in detail below, while the veteran has a current 
diagnosis, there is no evidence that this disability 
manifested in service, and the evidence does not support a 
link to active service or to his service-connected PTSD.

Taking direct service connection first, the record shows a 
current diagnosis of sleep apnea, most recently documented at 
a VA examination of March 2005.  However, his service medical 
records do not show any complaints of or treatment pertaining 
to this condition in service.  His entrance and separation 
examinations were normal in this regard.  Moreover, the only 
nexus opinion addressing any direct relationship between the 
veteran's current sleep apnea and service is found in the 
March 2005 VA examination report.  The examiner found, "I do 
not think there is any way that obstructive sleep apnea or 
REM sleep behavior disorder can in any way be related to 
military service."  The examiner reasoned that since the 
veteran's symptoms began many years after service, he felt it 
was "much less likely than not" that the two could be 
related.  There are no nexus opinions to the contrary.  As 
such, the evidence is not in equipoise as it applies to this 
theory of entitlement, and service connection on a direct 
basis is denied.
As for secondary service connection, the veteran has devoted 
most of his efforts in this appeal toward establishing a link 
between his sleep apnea and his service-connected PTSD.  

As stated above, the veteran is currently diagnosed with 
sleep apnea, and was awarded service connection for PTSD in a 
March 1995 rating decision.  However, the evidence is again 
not in equipoise on the matter of whether this disability was 
either caused or aggravated by his service-connected PTSD.

There is essentially no positive evidence.  Pursuant to the 
Board's last remand in May 2006, addenda opinions were sought 
as to the issue of secondary service connection for the 
veteran's claims.  While the January 2007 addendum opinion 
contained a positive link between the veteran's PTSD and 
sleep apnea, in March 2007 the examiner reported that an 
error had occurred in the transcription of her dictated 
January 2007 opinion.  She clarified that her opinion was not 
that the veteran's PTSD and sleep apnea were related, but, to 
the contrary, that they were not related.  In rationale, she 
stated, "[t]his examiner is not aware of any connection 
between the progression of sleep apnea and PTSD nor sleep 
apnea resulting from PTSD. Sleep disturbances seen with PTSD 
differ from those symptoms seen with sleep apnea."

Additionally, a VA examiner from September 2003 reached the 
same conclusion.  The examiner diagnosed the veteran with 
obstructive sleep apnea, and stated there was, "[n]o 
relationship to his post-traumatic stress disorder."  While 
the examiner did acknowledge that it is "conceivable" that 
stress can exacerbate or aggravate sleep apnea, he did not 
provide objective findings in this regard pertinent to the 
veteran specifically.   

There are no nexus opinions to the contrary.  As such, the 
evidence is not in equipoise as it applies to this theory of 
entitlement, and service connection on a secondary basis is 
denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his sleep apnea is 
related to service and/or to his PTSD.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  For all of these reasons, service connection is 
denied.

B.  Rheumatoid Arthritis
At the outset, the Board notes that in addition to the direct 
and secondary theories of entitlement described above, the 
veteran's rheumatoid arthritis claim must also be considered 
under a presumptive theory of entitlement.  Certain diseases, 
chronic in nature, may be presumed to have been incurred in 
service, if the evidence shows that the disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of the disease during service. 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been 
identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).  

However, the Board finds that the veteran is not entitled to 
presumptive service connection for rheumatoid arthritis.  
Aside from a 1970 VA examination for malaria that contains no 
reference to arthritis, the earliest post-service medical 
treatment records are dated from 1977, and the veteran was 
discharged from active duty in 1970.  Because no diagnosis of 
rheumatoid arthritis was made within one year of the 
veteran's service separation, the presumption for service 
connection for chronic diseases does not apply.  §§ 
3.307(a)(3), 3.309(a).  

The Board additionally finds that service connection for 
rheumatoid arthritis is unwarranted on either a direct or 
secondary basis.  As described in detail below, while the 
veteran has a current diagnosis, there is no evidence that 
this disability manifested in service, and the evidence does 
not support a link to active service or to his service-
connected PTSD.

Taking direct service connection first, the record shows a 
current diagnosis of rheumatoid arthritis, most recently 
documented in a private medical report of C. Douglas Bell, 
M.D. from July 2007.  However, his service medical records do 
not show any complaints of or treatment pertaining to 
rheumatoid arthritis in service.  His entrance and separation 
examinations were normal in this regard.  Moreover, the only 
nexus opinion addressing any direct relationship between the 
veteran's current sleep apnea and service is found in the 
March 2005 VA examination report.  The examiner found, "it 
does not appear to me that this problem [rheumatoid 
arthritis] is related in any way to his military service."  
The examiner based this conclusion based on the veteran's 
history and the lack of findings in his service medical 
records.  There are no nexus opinions to the contrary.  As 
such, the evidence is not in equipoise as it applies to this 
theory of entitlement, and service connection on a direct 
basis is denied.

As for secondary service connection, the veteran has devoted 
most of his efforts in this appeal toward establishing a link 
between his rheumatoid arthritis and his service-connected 
PTSD.  

As stated above, the veteran is currently diagnosed with 
rheumatoid arthritis, and was awarded service connection for 
his PTSD in a March 1995 rating decision.  However, the 
evidence is not in equipoise on the matter of whether this 
disability was either caused or aggravated by his service-
connected PTSD.

Taking the positive evidence first, a July 2007 report of Dr. 
Bell states he has treated the veteran for 10 years for his 
rheumatoid arthritis, and in his opinion, the veteran's 
"difficulty with posttraumatic stress disorder does 
exacerbate his underlying rheumatic condition."  In his 
report, Dr. Bell stated that this conclusion was reached 
based on "the medical literature."  Similar findings are 
made in the treatment records of Dr. Bell, including a June 
2007 treatment note documenting the veteran's report that his 
posttraumatic stress disorder increases the symptoms of his 
rheumatoid arthritis, and a March 2003 treatment note 
documenting that Dr. Bell told the veteran that stress can 
make his rheumatoid arthritis worse or could have made its 
onset occur sooner than it may have otherwise occurred.

In contrast, a November 2006 VA examiner found that the 
veteran's rheumatoid arthritis "is not etiologically related 
to or increased in severity beyond its natural progression as 
a result of this veteran's service connected post traumatic 
stress disorder."  In rationale, the examiner stated he saw 
no connection between the conditions, and that the veteran's 
rheumatoid arthritis had been stable for years.  In addition, 
a September 2003 diagnosed the veteran with rheumatoid 
arthritis, and stated there was, "[n]o relationship to his 
post-traumatic stress disorder."  While the examiner did 
acknowledge that it is "conceivable" that stress can 
exacerbate or aggravate arthritis, he did not provide 
objective findings in this regard pertinent to the veteran 
specifically

The Board finds the negative evidence more probative for 
several reasons.  First, two separate physicians reached the 
conclusion that the veteran's rheumatoid arthritis is not 
related to his PTSD, as opposed to the single physician with 
the opinion to the contrary.  In addition, the Board finds 
particularly persuasive the November 2006 examiner's 
rationale that because the veteran's rheumatoid arthritis has 
been stable for years, it has not been exacerbated by his 
PTSD, particularly because of the fact that a review of the 
claims file shows the veteran's PTSD has increased in 
severity over the years, warranting a number of increased 
ratings.  Dr. Bell's reliance on "the medical literature" 
as support for his conclusion, in contrast, is more generic 
and conclusory.  For all of these reasons, service connection 
is not warranted for the veteran's rheumatoid arthritis on a 
secondary basis.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his rheumatoid 
arthritis is related to service and/or his PTSD.  The 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion in this regard. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.  For all of these reasons, 
service connection for rheumatoid arthritis is denied.
	
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2003, July 2003, July 2004, June 2006, and June 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of June 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  He was also afforded a number of VA examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for sleep apnea is denied.

Service connection for rheumatoid arthritis is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


